Citation Nr: 0738708	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-32 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1950 to 
September 1951.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in September 2002; the death certificate 
lists the immediate cause of death as adult respiratory 
distress syndrome due to, or as a consequence of ST-elevation 
myocardial infarction.  The death certificate indicates that 
no autopsy was performed.

2.  According to a March 2003 letter from the VA physician 
who certified the cause of death for the death certificate, 
it could be concluded that diabetes mellitus contributed to 
the veteran's demise.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals, frozen right foot to include 
amputation of the great right toe, which was evaluated as 
30 percent disabling; residuals, frozen left foot, which was 
evaluated as 30 percent disabling; and amputation of second, 
third, fourth and fifth toes, right foot, to include 
metatarsal heads, which was evaluated as 20 percent 
disabling.  His combined disability rating was 70 percent and 
he had been awarded a total disability rating based on 
individual unemployability (TDIU), effective March 31, 1999.  

4.  There is no evidence of record showing a definitive 
diagnosis of adult respiratory distress syndrome, ST-
elevation myocardial infarction, cardiovascular disease, and 
diabetes mellitus related to service during the veteran's 
lifetime.  These disabilities were first demonstrated many 
years after the veteran's separation from service.

5.  The preponderance of the competent medical evidence is 
against a finding that the cause of the veteran's death was 
related to his active military service, or to a service-
connected disability.

6.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.  


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to the veteran's death 
and no applicable presumptions are met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.22 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

During the pendency of this appeal, the Court addressed VA's 
section 5103(a) notice obligations in the context of a claim 
for dependency and indemnity compensation (DIC) benefits.  
The Court concluded generally, that section 5103(a) notice 
for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In addition, the content of the section 5103(a) 
notice letter will depend upon the information provided in 
the claimant's application.  Id.  While VA is not required to 
assess the weight, sufficiency, credibility, or probative 
value of any assertion made in the claimant's application for 
benefits, the letter should be "tailored," and must respond 
to the particulars of the application submitted.  Id.  

Here, the appellant was informed by way of a December 2002 
letter that in order to establish entitlement for service 
connected death benefits, the evidence must show a 
relationship between the cause of the veteran's death and an 
injury, disease, or event in service.  The letter informed 
the appellant of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to the 
AOJ.  This letter did not contain a statement of the 
disabilities for which the veteran was service-connected at 
the time of his death or an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
defect was cured by actual knowledge on the part of the 
appellant.  In the appellant's May 2003 notice of 
disagreement she argues that frostbite leads to hypertension 
aggravation and ultimately as a cause of death.  She then 
states that "[t]his connection relates to his service 
connected disabilities and qualifies me and my daughter for 
DIC."  These statements show that the appellant is clearly 
aware that the veteran is service connected for residuals of 
frostbite (he actually is service-connected for three 
different frostbite related disabilities).  Additionally, 
from her statements it is also clear that she understands 
that the evidence needs to show that the veteran's service 
connected disabilities contributed to his death in order to 
substantiate a DIC claim based on a previously service-
connected condition.  For these reasons, the notice errors 
did not affect the essential fairness of the adjudication.   

As regards the claim for DIC, pursuant to 38 U.S.C.A. § 1318, 
the appellant has been notified of the basis for the denial 
of this claim, and has been afforded opportunity to present 
evidence and/or argument pursuant to that claim.  Further, 
there is no indication that any evidence bearing on this 
claim is outstanding.  Thus, the Board finds that all 
notification and development action on this claim has been 
accomplished.  As indicated below, the claim is being denied 
as lacking legal merit; as such, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The December 2002 notification letter did 
not include proper notice as to all of these elements; 
however, the Board finds no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
status of the veteran and the appellant is not in dispute.  
The existence of a disability is not relevant to the 
appellant's claims.  As discussed above, the appellant has 
been given notice of the need to show a connection between 
the veteran's service and the cause of his death.  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, the veteran's death certificate, and 
his service treatment records.  There is no indication that 
any other treatment records exist that should be requested, 
or that any pertinent evidence has not been received.  A VA 
opinion was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra; Hupp, supra.  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service connection for the cause of the veteran's death

The appellant contends that the veteran's service connected 
disabilities contributed to his death.  Specifically, she 
argues that residuals of frostbite led to hypertension 
aggravation and ultimately to death, or that a blood clot 
from the veteran's lower extremity resulted in the myocardial 
infarction that contributed to his demise.  She has also 
indicated that the veteran may have been exposed to 
herbicides in Korea which resulted in diabetes later in life 
which contributed to his death.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus or 
cardiovascular disease, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a claim for 
service connection for cause of death.  The veteran died in 
September 2002; the death certificate lists the immediate 
cause of death as adult respiratory distress syndrome (ARDS) 
due to, or as a consequence of ST-elevation myocardial 
infarction.  The death certificate indicates that no autopsy 
was performed.

At the time of the veteran's death, service connection was in 
effect for residuals, frozen right foot to include amputation 
of the great right toe, which was evaluated as 30 percent 
disabling; residuals, frozen left foot, which was evaluated 
as 30 percent disabling; and amputation of second, third, 
fourth and fifth toes, right foot, to include metatarsal 
heads, which was evaluated as 20 percent disabling.  His 
combined disability rating was 70 percent and he had been 
awarded a total disability rating based on individual 
unemployability (TDIU), effective March 31, 1999.  

In addition to the appellant's assertions that these service-
connected disabilities contributed to the veteran's death, 
she also asserts that diabetes mellitus contributed to the 
veteran's death, and that this disability is related to his 
active military service.  Specifically, in her September 2004 
substantive appeal, she states that certain Korean War 
veterans were exposed to the herbicide Agent Orange.  The 
competent medical evidence of record shows that the veteran 
had diabetes mellitus at the time of his death.  According to 
a March 2003 letter from the VA physician who certified the 
cause of death for the death certificate, diabetes mellitus 
is a known risk factor for the development of coronary artery 
disease and as a result having a myocardial infarction.  In 
this letter, the physician reports that "[w]e could 
therefore conclude that Diabetes mellitus contributed to [the 
veteran's] demise."  As such, the Board will consider 
whether ARDS, cardiovascular disease with myocardial 
infarction, or diabetes was related to the veteran's service 
or service connected disabilities.   

The veteran's service treatment records are devoid of any 
treatment or diagnosis related to ARDS, cardiovascular 
disease, or diabetes.  According to in-service hospital 
reports from March and May 1951, the veteran had normal 
respiratory and circulatory evaluations at that time.  A 
December 1950 in-service hospitalization report shows a 
normal chest, clear lung fields, and that the veteran's heart 
was of normal size and shape at that time.  

Cardiovascular disease, ARDS, and diabetes are not shown for 
many years after the veteran's active military service, which 
is strong evidence against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  A VA examination from October 1952 does not show a 
diagnosis or treatment for ARDS, cardiovascular disease, or 
diabetes; hospitalization reports from November and December 
1953 show that the veteran had hepatitis, and that the 
remainder of the physical examination was within normal 
limits; and a VA examination from February 1956 shows that 
the veteran had a normal cardiovascular evaluation at that 
time, and that the veteran's respiratory evaluation revealed 
that his lungs were clear to auscultation and percussion.  In 
a July 1971 statement from the veteran, he reported having 
emphysema and poor circulation at that time.  Chronic 
obstructive pulmonary disease (COPD) was first diagnosed in 
1991 or 1992.  The competent medical evidence of record does 
not show a diagnosis of diabetes mellitus within one year 
after the veteran's separation from active military service, 
or that ARDS or myocardial infarction were present until 
years after his active military service.  

In June 2004, VA requested a medical opinion as to whether 
the veteran's service-connected cold injury resulting in the 
amputations of toes contributed to his death.  The examiner 
noted the veteran's relevant medical history contained in the 
claims file.  He opined that coronary artery disease, COPD, 
and type 2 diabetes were not related to the veteran's cold 
injury.  He further explained that in his opinion the 
veteran's August 2002 myocardial infarction and treatment for 
the myocardial infarction led to the pneumonia which led to 
the lung condition which ultimately caused the veteran's 
demise.  In the examiner's opinion, there is no connection 
between the veteran's service connected cold injury and the 
veteran's adult respiratory distress syndrome secondary to 
his myocardial infarction.  The Board has accorded this 
opinion high probative value as the reasoning behind the 
opinion is laid out and was made based on a review of the 
available relevant evidence.   

There is of record a May 2003 letter from a private physician 
that simply states "[r]esiduals of cold injury from frost 
bitten feet were a contributing factor in [the veteran's] 
death."  This letter provides no further explanation or 
comment.  The physician who provided this letter had treated 
the veteran in the past.  The physician was asked by VA to 
provide further explanation regarding this opinion; however, 
he did not respond to VA's requests and in a July 2003 letter 
the appellant states that the physician had no further 
information.  The Board is giving this opinion little if any 
probative value.  While the physician did treat the veteran 
at one point in time, there is absolutely no rationale given 
for this opinion and it is totally unclear on what 
information this opinion is based.   

As to the appellant's argument that the veteran may have been 
exposed to an herbicide such as Agent Orange while serving in 
Korea in the 1950's, which in turn led to his diabetes which 
contributed to his demise, the Board finds that in-service 
exposure to herbicides is not shown.  VA law provides that if 
a veteran was exposed to certain herbicide agents during 
active military, naval, or air service and certain conditions 
are met, even if there is no record of such disease during 
service there is a rebuttable presumption that the disease 
was incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.  
Type II diabetes is one such disability.  See 38 C.F.R. 
§ 3.309(e).  While there is a presumption of exposure to 
herbicides for veterans who served in the Republic of Vietnam 
during the Vietnam Conflict, there is no similar presumption 
of exposure for veterans who served on the Korean Peninsula 
during the Korean Conflict.  The Department of Defense has 
identified specific units that served in areas along the 
demilitarized zone in Korea where herbicides were used 
between April 1968 and July 1969 (during Vietnam).  See VA 
Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10, subsection (l).  However, the veteran served in 
Korea in the early 1950's, many years before this period.  
There is no other evidence of record that indicates that the 
veteran was exposed to any herbicides while in service.  
Simply put, there is no competent evidence of record to 
support a finding that the veteran was exposed to herbicides 
in Korea.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service ARDS, cardiovascular disease 
with myocardial infarction, and diabetes mellitus; 
cardiovascular disease or diabetes mellitus within one year 
of separation from service; and a nexus between the post-
service diagnoses of ARDS, cardiovascular disease with 
myocardial infarction, and diabetes and service or a service 
connected disability.  Although the appellant may sincerely 
believe that the cause of the veteran's death was connected 
to his service, as a lay person, she is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, for all the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b). 

III. DIC benefits pursuant to 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disabilities rated totally disabling.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22 (2007).

Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war (POW) who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2007).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been cleared up by two recent decisions from the Federal 
Circuit.  However, a discussion of the evolution of the 
handling of such claims is pertinent to the understanding of 
why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

As indicated above, at the time of the veteran's death, his 
combined rating for service-connected disabilities was 70 
percent, and his TDIU had been in effect since March 31, 
1999.  

Thus, the veteran was considered totally disabled due to 
service-connected disability at the time of his death.  
However, the March 1999 effective date for the TDIU does not 
meet the 10-year rating requirement preceding the veteran's 
death in September 2002.  During the veteran's lifetime, he 
did not challenge the assigned effective date for the TDIU, 
which was awarded in May 2000.

Moreover, in this case the appellant has not claimed 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
based on the submission of new and material evidence to 
reopen a previously final VA decision, or argued that, but 
for the receipt of VA or military retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from 
the date of the veteran's discharge from service.  The Board 
also notes that neither the appellant nor her service 
representative has raised a claim of clear and unmistakable 
error (CUE) in a final rating decision, pursuant to 38 C.F.R. 
§ 3.105(a) (2007).  See Fugo v. Brown, 6 Vet. App. 40 (1993) 
and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the 
pleading requirements for raising, and burden of proof for 
establishing, a CUE claim).  

Finally, the Board notes that neither the appellant nor her 
representative has raised the matter of the veteran's 
"hypothetical entitlement" to a total rating prior to prior 
to September 13, 1999 (a theory which the Board notes would 
not, in any event, entitle the appellant to DIC, pursuant to 
the provisions of 38 U.S.C.A. § 1318, because such 
"hypothetical entitlement" is not a basis for these 
benefits under the governing legal authority).

Thus, there is nothing to change the fact that the veteran, 
who died in September 2002, 50 years after his discharge from 
service in September 1951 (thereby rendering inapplicable the 
5-year provision) had no service-connected disability rated 
as totally disabling for at least 10 years prior to his 
death.  Rather, he was rated totally disabled from March 1999 
until his death in September 2002 (pursuant to a TDIU), for a 
total of three years and six months.  Therefore, the veteran 
did not have a disability continuously rated totally 
disabling for a period of 10 years or more immediately 
preceding death, nor did he have a disability continuously 
rated totally disabling for not less than five years from 
discharge.  The evidence also does not reflect that the 
veteran was a POW.  Consequently, the veteran was not a 
"deceased veteran" as defined in 38 U.S.C.A. § 1318(b), and 
the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318(a).

For the foregoing reasons, the appellant's claim of 
entitlement to DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318, must be denied.  As the law is dispositive 
of this claim, it must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


